DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "position adjustment mechanism"  recited in claim 2 and the “control unit” recited in claim 3. 
	
	The “position adjustment mechanism” is being structurally interpreted as requiring a mechanism that fixes a workpiece fixing portion  to a base after causing the workpiece to float by using magnetism after the workpiece is clamped, a mechanism that measures a displacement amount of the workpiece when the workpiece is clamped, and that causes the position of the workpiece to recover the displacement amount after the workpiece is clamped, and a mechanism that clamps the workpiece after the workpiece is fixed in a clamping 

The “control unit” is being structurally interpreted as requiring a central processing unit (CPU) , a random access memory (RAM) , a read only memory (ROM), and a computer-readable storage medium including a magnetic disk, a magneto-optical disk, a CD-ROM, a DVD-ROM, and a semiconductor memory [as described in paragraph 0032 of the specification of the instant application] or an equivalents thereof.  
	

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
         A) Applicant recites ““position adjustment mechanism” in claim 2 which is interpreted as invoking 112(f), as indicated above.  However, a review of the specification does not provide sufficient structure as to the “mechanism” recited. Specifically, the corresponding structure associated with the position adjustment mechanism, as indicated above, is interpreted as being “a mechanism that fixes a workpiece fixing portion  to a base after causing the workpiece to float by using magnetism after the workpiece is clamped, a mechanism that measures a displacement amount of the workpiece when the workpiece is clamped, and that causes the position of the workpiece to recover the displacement amount after the workpiece is clamped, and a mechanism that clamps the workpiece after the workpiece is fixed in a clamping direction, and a vice including the position adjustment mechanism  [as described in paragraph 0012 and 0047 of the specification of the instant application] or an equivalents thereof. The structure associated with the recited “mechanism” is not described in the specification and therefore unclear.  
         B)  Claim 3 is rejected as a result of being dependent on a rejected claim. 

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akiyama (JP 06310153A).  







9.	 Regarding to Claim 1, Akiyama discloses a processing device [as can be seen from Figure 4 in Akiyama] comprising: a tool (ball end mill 12, as can be seen from Figure 4 in Akiyama) for machining a workpiece (6, as can be seen from Figure 4 in Akiyama) in a thickness direction (a vertical direction of workpiece 6, as can be seen from Figure 4 in Akiyama), the workpiece (6) having a substantially finished external shape (a shape of 6, as can be seen from Figure 4 in Akiyama) in a width direction (a direction along sides of workpiece 6, as can be seen from Figure 4 in Akiyama); and a clamping fixture (13, 14, as can be seen from Figure 4 in Akiyama) for clamping the workpiece (6) in the width direction (a direction along sides 6a of workpiece 6, as can be seen from Figure 4 in Akiyama) without clamping the workpiece in the thickness direction (vertical direction of the workpiece 6) [as can be seen from Figure 4 in Akiyama].  

10.	 Regarding to Claim 4, Akiyama discloses a processing method comprising: a clamping step of clamping a workpiece (6, as can be seen from Figure 4 in Akiyama) in a width direction (a direction along sides of workpiece 6, as can be seen from Figure 4 in Akiyama); without clamping the workpiece in a thickness direction (a vertical direction of workpiece 6, as can be seen from Figure 4 in Akiyama), the workpiece (6) having a substantially finished external shape (a shape of 6, as can be seen from Figure 4 in Akiyama) in a width direction (a direction along sides of workpiece 6, as can be seen from Figure 4 in Akiyama); and a processing step of machining (milling via ball end mill 12, as can be seen from Figure 4 in Akiyama) the workpiece (6) in the thickness direction (vertical direction of the workpiece 6) [as can be seen from Figure 4 in Akiyama].  


Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gong (CN101412120A). 

13.	 Regarding to Claim 4, Gong teaches a processing method comprising: a clamping step of clamping (as described in paragraph 0008 of the machine translation of Gong) a workpiece (part 4, as can be seen from Figure 1 in Gong) in a width direction (a direction along sides of workpiece 4, as can be seen from Figure 1 in Gong); without clamping the workpiece (4) in a thickness direction (a vertical direction of workpiece 4, as can be seen from Figure 1 in Gong), the workpiece having a substantially finished external shape (a shape of 4, as can be seen from Figure 1 in Gong) in the width direction (direction along sides of workpiece 4, as can be seen from Figure 1 in Gong). Gong discloses a 

14.	 Regarding to Claim 5, Gong teaches the processing method according to Claim 4, further comprising: a position adjustment step (a first step of evenly distributing process bosses around a contour of the workpiece, a second step of appropriately increasing the number of process bosses for weaker parts of the workpiece, as described in paragraph 0008 of the machine translation of Gong) of preventing a position of the workpiece from being changed in a plane along the width direction before and after the workpiece is clamped  [as described in paragraph 0008 and 0026 of the machine translation of Gong]. 

15.	Regarding to Claim 6, Gong teaches the processing method according to Claim 5, further comprising: a roughing step of processing the workpiece at a roughing position (a step of the workpiece being rough- machined, as described in lines 57-59 of paragraph 0008 of the machine translation of Gong); and - 23 -a finishing step (a step of finishing, as described in paragraph 0026 of the machine translation of Gong) of processing the workpiece at a finishing position [as described in paragraph 0026 in Gong]; wherein the position adjustment step (a first step of evenly distributing process bosses around a contour of the workpiece, a second step of appropriately increasing the number of process bosses for weaker parts of the workpiece, as described in paragraph 0008 of the machine translation of Gong) is performed between the roughing step and the finishing step [as described in paragraph 0008 in Gong].


Allowable Subject Matter
16.	Claims 2-3  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 2, the prior art of record fails to disclose a “position adjustment mechanism”, as invoked under 112 (f) and indicated above as being structurally interpreted as requiring a mechanism that fixes a workpiece fixing portion  to a base after causing the workpiece to float by using magnetism after the workpiece is clamped, a mechanism that measures a displacement amount 

Claim 3 is considered allowable, but rejected under 112, as a result of being dependent on an allowable, but rejected under 112 claim. 


Conclusion
Additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure and cited on the attached Notice of References Cited (PTO 892). This includes Shillabeer (US 10,792,774), Hung et al (US 10,391,595) and Merilainen (US 2016/0144472) which all discloses a clamping fixture. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIRVANA DEONAUTH/Examiner, Art Unit 3726